          Case 3:13-cv-00569-MMD-CLB Document 317 Filed 04/07/21 Page 1 of 2




 1   TORY M. PANKOPF, ESQ. (NV BAR NO. 7477)
     LAW OFFICES OF TORY M. PANKOPF, LTD.
 2   748 S Meadows Parkway, Suite 244
     Reno, Nevada 89521
 3   Phone: 775.384.6956
     Fax:   775.384.6958
 4   Email: tory@pankopfuslaw.com
 5   SCOTT D. JOHANNESSEN, ESQ. (CA BAR NO. 128841)
     Admitted Pro Hac Vice
 6   LAW OFFICES OF SCOTT D. JOHANNESSEN
     424 Church Street, Suite 2000
 7   Nashville, Tennessee 37219
     Phone: 833.419.6600
 8   Fax:    833.419.6601
     Email: scott@sdjnet.com
 9
     Attorneys for Plaintiff
10   ROBERT A. SLOVAK
11
                                     UNITED STATES DISTRICT COURT
12
                                            DISTRICT OF NEVADA
13
     ROBERT A. SLOVAK,                                     Case No. 3:13-CV-0569-MMD-CLB
14
              Plaintiff,
15
     v.                                                    STIPULATION TO CONTINUE
16                                                         EVIDENTIARY HEARING;
     GOLF COURSE VILLAS HOMEOWNERS                         ORDER THEREON
17   ASSOCIATION; WELLS FARGO BANK,
     N.A., et al.,                                         (First Request)
18
              Defendants.
19
20
21           Plaintiff Robert A. Slovak and Defendant Wells Fargo Bank, N.A. (“Wells Fargo”), pursuant to

22   Local Rules IA 6-1 and 6-2, through their undersigned counsel of record, hereby stipulate to a

23   continuance of the presently scheduled May 17 and 18, 2021 evidentiary hearing (Doc. No. 312) and,

24   concomitantly, respectfully request an order of the Court accommodating the proposed continuance.

25          This is the first request for a continuance of the upcoming evidentiary hearing. The parties

26   respectfully submit that good cause exists for the requested continuance, to wit: (1) Mr. Slovak’s counsel,

27   who resides in Tennessee, was notified on March 29, 2021 that the school graduation ceremony for his

28   youngest daughter is scheduled to be an in-person event on May 18, 2021 and (2) Wells Fargo’s counsel


                                                         -1-
          Case 3:13-cv-00569-MMD-CLB Document 317 Filed 04/07/21 Page 2 of 2




 1   was informed on March 26, 2021 that its expert witness, who resides in Las Vegas, is unavailable for

 2   the upcoming May 2021 evidentiary hearing because of her testifying as an expert in a case on a trial

 3   stack that overlaps with the May 17 and 18, 2021 dates.

 4          Accordingly, with the Court’s permission and to accommodate these unexpected scheduling

 5   conflicts, the parties have agreed and stipulated to a continuance of the presently scheduled two-day in-

 6   person evidentiary hearing to Thursday, August 19, 2021 at 9:00 a.m. and continued to Friday, August

 7   20, 2021 at 9:00 a.m.

 8   Respectfully submitted,                                  Respectfully submitted,
 9
10   /s/ Tory M. Pankopf                                      /s/ Jennifer L. McBee
     TORY M. PANKOPF (NV BAR NO. 7477)                        JEFFREY WILLIS (NV BAR NO. 4797)
11   TORY M. PANKOPF LTD.                                     KELLY H. DOVE (NV BAR NO. 10569)
                                                              JENNIFER L. MCBEE (NV BAR NO. 9110)
12                                                            SNELL & WILMER L.L.P.
13   /s/ Scott D. Johannessen                                 Attorneys for Defendant
     SCOTT D. JOHANNESSEN (CA BAR NO. 128841)                 WELLS FARGO BANK, N.A.
14   Admitted Pro Hac Vice
     LAW OFFICES OF SCOTT D. JOHANNESSEN
15
     Attorneys for Plaintiff
16   ROBERT A. SLOVAK
17
18
19
                                                         IT IS SO ORDERED:
20
21
                                                         ___________________________________
22                                                       UNITED STATES MAGISTRATE JUDGE

23
                                                                   April 7, 2021
                                                         DATED: _____________________
24
25
26
27

28


                                                        -2-
